IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,545-01


EX PARTE JEREMY RAMONE BAILEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-0341X(A) IN THE 71ST JUDICIAL DISTRICT COURT
FROM HARRISON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to injury to a child
and was sentenced to ten years' imprisonment. 
	On April 6, 2011, this Court remanded this application to the trial court for findings of fact
and conclusion of law.  On June 21, 2011, the trial court made findings of fact and conclusions of
law that were based on the pleadings, exhibits and memorandum of Applicant, the trial court's case
file, the reporter's record, and the pleadings and exhibits of the State.  The trial court recommended
that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding #1.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.


Filed: August 24, 2011
Do not publish